DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/4/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance:
The admitted prior art in Figures 6 and specification paragraphs 0003-16, discloses the features of An apparatus for manufacturing an electrode laminate in which an electrode is sandwiched between first and second separator materials, the manufacturing apparatus comprising: an elongated conveyor belt configured to move in a traveling direction and having a lateral dimension measured perpendicular to the traveling direction, the conveyer belt being configured to convey the elongated first and second separators in the traveling direction; a first separator material supply source configured to supply the first separator material onto the conveyor belt at a first location; a first sensor configured to detect, as a first lateral positional displacement amount, the lateral displacement of the first separator material relative to a predetermined lateral reference position at a position upstream of the first location; a first lateral 
The admitted prior art, however, does not disclose an image detector configured to detect an actual lateral positional displacement amount of the first separator material from a lateral relationship between the electrode and the first separator material by imaging the electrode supplied onto the first separator material and the first separator material; a reference position correction unit configured to correct the predetermined reference position used as a reference by the first and second sensors based on the actual lateral positional displacement amount; and a cutter configured to cut the first and second separator materials after they have been laminated to around the electrode to obtain the electrode laminate.

Therefore, the prior art of record does not disclose the additional feature of an image detector configured to detect an actual lateral positional displacement amount of the first separator material from a lateral relationship between the electrode and the first separator material by imaging the electrode supplied onto the first separator material and the first separator material; a reference position correction unit configured to correct the predetermined reference position used as a reference by the first and second sensors based on the actual lateral positional displacement amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK